Appeal from a judgment of the Monroe County Court (Frank E Geraci, Jr., J.), rendered August 8, 2003. The judgment convicted defendant, upon a jury verdict, of murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of murder in the second degree (Penal Law § 125.25 [1]). We reject the contention of defendant that County Court erred in refusing to charge the jury on the defense of justification (see § 35.15). “A trial court need not charge justification where no reasonable view of the evidence supports the elements of the defense” (People v Miller, 217 AD2d 810, 811 [1995], lv denied 86 NY2d 798 [1995]). Contrary to the further contention of defendant, we conclude that defense counsel afforded him meaningful representation (see generally People v Satterfield, 66 NY2d 796, 799-800 [1985]). Defendant failed to preserve for our review his contention that the evidence of intent is legally insufficient to support the conviction (see People v Gray, 86 NY2d 10, 19 [1995]). Finally, the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Present — Pigott, Jr., P.J., Hurlbutt, Martoche and Green, JJ.